Filed: June 14, 2012

                  IN THE SUPREME COURT OF THE STATE OF OREGON



    In re Complaint as to the Conduct of:


    DANIEL W. GOFF,
                                                                                     Accused.


                          (OSB 08143, 0912, 0953, 1014; SC S059467)

           En Banc

           On review from a decision of a trial panel of the Disciplinary Board.

           Argued and submitted January 13, 2012.

            Robert J. Smith, Robert J. Smith, P.C., Eugene, argued the cause and filed the
    briefs for the accused.

           Stacy J. Hankins, Assistant Disciplinary Counsel, Oregon State Bar, argued the
    cause and filed the brief for the Oregon State Bar.

           PER CURIAM

           The accused is suspended from the practice of law for 18 months, commencing 60
    days from the date of this decision.


1
 1                 PER CURIAM

 2                 The Oregon State Bar charged Daniel W. Goff, the accused, with numerous

 3   violations of the Rules of Professional Conduct and the Disciplinary Rules of the Code of

 4   Professional Responsibility, based on his representation of clients in four separate

 5   matters. After a five-day hearing, the trial panel found that the accused had committed

 6   15 violations, as follows: former DR 9-101(A) (failure to maintain client funds in trust);

 7   former DR 9-101(C)(3) and RPC 1.15-1(d) (failure to maintain trust-account records and

 8   failure to provide an accounting of client funds) (three counts); former DR 6-101(B)

 9   (neglect of a legal matter) (two counts); former DR 1-102(A)(3) and RPC 8.4(a)(3)

10   (conduct involving misrepresentation or dishonesty) (three counts); RPC 1.4(a) (failure to

11   keep client reasonably informed) (two counts); RPC 1.15-1(e) (mishandling disputed

12   funds); RPC 8.1(a)(1) (false statements of material fact in connection with a Bar

13   disciplinary matter); RPC 8.1(a)(2) (failure to respond to the Bar) (two counts). The trial

14   panel concluded that the appropriate sanction was an 18-month suspension from the

15   practice of law. The accused sought review pursuant to ORS 9.536(1) and Bar Rules of

16   Procedure 10.1 and 10.3.

17                 On review, the accused urges this court to reject the trial panel's findings in

18   full. The Bar, in response, defends the trial panel decision on all 15 rule violations, and

19   also urges this court to find three additional violations that the trial panel did not find:

20   RPC 1.5(a) (collecting an excessive fee) (two counts) and RPC 1.15-1(c) (withdrawal of

21   unearned fees). Based on the two excessive fee charges, the Bar requests that we order

22   the accused to pay restitution as well as suspend him from the practice of law for at least

                                                1
 1   18 months.

 2                   On de novo review, we conclude that the record establishes by clear and

 3   convincing evidence that the accused committed the 15 rule violations found by the trial

 4   panel. We also agree with the trial panel that the Bar has not presented clear and

 5   convincing evidence of the three additional violations charged by the Bar, two of which

 6   (collection of excessive fee) were the basis on which the Bar sought restitution.

 7   Accordingly, we therefore also decline to order the accused to pay restitution. We further

 8   conclude that an 18-month suspension is the appropriate sanction. An explanation of the

 9   extensive facts related to the four matters underlying this proceeding and of the

10   appropriateness of the sanction would not benefit the bench, bar, or public.

11                 The accused is suspended from the practice of law for 18 months,

12   commencing 60 days from the date of this decision.




                                              2